Fourth Court of Appeals
                                San Antonio, Texas
                                      August 15, 2017

                                   No. 04-17-00345-CV

                                      Elvia CHAPA,
                                        Appellant

                                             v.

                                     Hector CHAPA,
                                        Appellee

               From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 32952
                      Honorable Enrique Fernandez, Judge Presiding


                                      ORDER
      The appellant’s motion for leave to file certificate of compliance is hereby GRANTED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2017.


                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk